Case 8:18-cv-02658-JSM-JSS Document 14-4 Filed 03/11/19 Page 1 of 3 PageID 56




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

   SAMIRA O’BRIEN,

          Plaintiff,

   v.                                           Case No. 8:18-cv-2658-T-30JSSS

   BELLA NAILS AND SPA SERVICES, INC.
   d/b/a BELLA NAILS & SPA, and
   LAP H. “ANDY” NGUYEN,

         Defendant.
   _____________________________________/

                         DECLARATION OF MIGUEL BOUZAS, ESQ.

          I, Miguel Bouzas, pursuant to 29 U.S.C. § 1746, declare as follows:

          1.     My name is Miguel Bouzas. I am over the age of 18 and competent to

   make this declaration. The following averments are all based on personal knowledge.

          2.     I am an attorney licensed to practice law in the State of Florida. I am also

   admitted to practice before the United States District Court for the Middle District of

   Florida.

          3.     I have been practicing law before state and federal courts since 2007 and

   have always been in good standing. For my entire career, I have practiced exclusively in

   the area of Labor and Employment law.

          4.     My employment practice has encompassed representing both plaintiffs

   and defendants. I have represented employees, both individually and collectively, in

   claims alleging violations of Title VII, the ADEA, the FCRA, the ADA, the FMLA, the



                                          EXHIBIT D
Case 8:18-cv-02658-JSM-JSS Document 14-4 Filed 03/11/19 Page 2 of 3 PageID 57




   FLSA, and a variety of state and federal employment related laws and regulations.

   Similarly, I have represented, and litigated on behalf of, large corporations and small

   businesses and provide counseling on the same spectrum of labor and employment

   matters.

            5.    Additionally, I am a member of the Florida Chapter of the National

   Employment Lawyers Association. Previously, I was a chapter editor for the American

   Bar Association's Age Discrimination in Employment Act Law Cumulative

   Supplement, BNA Books and the Fair Labor Standards Act Cumulative Supplement,

   BNA Books.

            6.    Currently, I am a shareholder in the employment and personal injury

   firm of Florin Gray Bouzas Owens, LLC. Florin Gray is a small firm with only six

   lawyers. The firm primarily represents clients on a contingency fee basis; therefore, we

   are extremely selective in the cases that we decide to accept and litigate.

            7.    Since the inception of this case, I have been counsel of record for

   plaintiff, Samira O’Brien. The firm's representation was based on a contingency basis.

   As a result of accepting Plaintiff’s case, the firm was precluded from accepting other

   cases.

            8.    In this case, I am seeking an hourly rate of $400.00. In 2016, I was

   awarded $325.00 per hour in the case of Meeks v. Pasco County Sheriff, Case No. 8:15-

   cv-1460-T- 24AEP. The Meeks case was a claim for unpaid overtime under the Fair

   Labor Standards Act.

            9.    As of the date of this Declaration, I have expended 13.8 hours in the



                                           EXHIBIT D
Case 8:18-cv-02658-JSM-JSS Document 14-4 Filed 03/11/19 Page 3 of 3 PageID 58




   representation and litigation of this matter. All of the time expended was necessary in

   the exercise of reasonable billing judgment for the successful prosecution of the matter.

          10.     The hourly rate ($400.00 per hour) multiplied by the hours worked

   (13.8) equals $5,520.00, which is the amount that Plaintiff is seeking in attorneys' fees

   for the work that I performed on her behalf up to this point.

          11.     I declare under penalty of perjury under the laws of the United States of

   America that the foregoing is true and correct.

            Executed on February 28, 2019.


                                                        s/ Miguel Bouzas, Esq.
                                                        Attorney




                                           EXHIBIT D
